Citation Nr: 1442299	
Decision Date: 09/22/14    Archive Date: 09/30/14	

DOCKET NO.  08-28 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

What evaluation is warranted for gastroesophageal reflux disease with Barrett's esophagus and a history of sliding hiatal hernia from July 24, 2006?  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel

INTRODUCTION

The Veteran served on active duty from August 1972 to August 1996.

This case comes before the Board of Veterans Appeals (Board) on appeal of a November 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which, in pertinent part, granted entitlement to service connection for gastroesophageal reflux disease with Barrett's esophagus and a history of sliding hiatal hernia, and assigned a noncompensable evaluation effective from July 24, 2006.  

As the Veteran perfected his appeal of the initial noncompensable rating assigned following the grant of service connection, the Board has characterized the issue in accordance with the decision of the United States Court of Appeals for Veterans Claims (Court) in Fenderson v. West, 12 Vet. App. 119 (1999), holding that appeals from original awards are not to be construed as claims for increased ratings, thereby requiring consideration of the evidence since the effective date of the grant of compensation.

In an April 2009 rating decision, the RO increased the evaluation for the Veteran's gastroesophageal reflux disease with Barrett's esophagus and history of sliding hiatal hernia to 10 percent, once again, effective from July 24, 2006.  However, inasmuch as that grant did not represent a total grant of the benefit sought on appeal, claim for increase remains before the Board.  See A.B. v. Brown, 6 Vet. App. 35, 38 (1993).  

In June 2012, the Board remanded this issue, and two claims of entitlement to service connection for additional development.  In a February 2013 rating decision VA granted entitlement to service connection for the two disorders previously at issue.  

The appeal regarding what evaluation is warranted for gastroesophageal disease with Barrett's esophagus and a history of sliding hiatal hernia from July 24, 2006 is once again being REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.  VA will notify you if further action is required on your part.


REMAND

In June 2012, the Board directed that the Veteran be afforded a gastrointestinal examination which was to be conducted by a VA gastroenterologist.  While an examination was conducted in August 2012, that study was not conducted by a gastroenterologist as directed.  In March 2013, the Veteran underwent an additional VA gastrointestinal examination, but once again that examination was not conducted by a VA gastroenterologist.  

A remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders, and where the remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  While the Board acknowledges the comment that a gastroenterologist was not available at the Dorn VA Medical Center, in such cases the Veteran should be provided an appointment at a VA facility that does have a gastroenterologist.

Accordingly, in light of the aforementioned, the case is once again REMANDED to the AOJ for the following actions:  

1.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to July 2013, the date of the most recent evidence of record, and specifically including any and all records of the Veteran's treatment at Moncrief Army Community Hospital, should be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file.  In addition, the Veteran and his representative should be informed of any such problem.

2.  The Veteran should then be afforded an additional VA gastrointestinal examination in order to more accurately determine the current severity of his gastroesophageal reflux disease with Barrett's esophagus and a history of sliding hiatal hernia.  The examination in question must be conducted by a gastroenterologist.  If the Dorn VA Medical Center does not have a gastroenterologist arrangements must be made for the Veteran to be examined at a facility that does have a gastroenterologist.   The Veteran is hereby notified that it is his responsibility to report for the examination, and to cooperate in the development of his claim.  The Veteran is further advised that the consequences with failure to report for a VA examination without good cause may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to his last known address.  It should also be indicated whether any notice sent was returned as undeliverable.

Following completion of the aforementioned examination, the examining gastroenterologist must specifically address whether, due solely to the gastroesophageal reflux disease with Barrett's esophagus and a history of sliding hiatal hernia, the appellant experiences current epigastric distress characterized by dysphagia, pyrosis, and regurgitation accompanied by substernal or arm or shoulder pain which is productive of considerable impairment of his health.  Any pathology caused by any other gastrointestinal disorder, to include a small intestinal carcinoid must be carefully distinguished from that caused by the gastroesophageal reflux disease gastroesophageal reflux disease with Barrett's esophagus and a history of a sliding hernia.  If the pathology cannot be distinguished the gastroenterologist must so state and explain why the pathology cannot be distinguished.

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's claims folder.  In addition, the VA gastroenterologist must specify in his report that the claims file, as well as the Veteran's Virtual VA and Veterans Benefits Management System electronic records, have been reviewed.  

3.  The AOJ should then review the aforementioned report to ensure that it is in complete compliance with this REMAND, and that the gastroenterologist has documented his consideration of all records contained in Virtual VA and the Veterans Benefits Management System, as appropriate.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  

4.  The AOJ must then readjudicate the Veteran's claim of entitlement to an increased evaluation for gastroesophageal reflux disease with Barrett's esophagus and history of sliding hiatal hernia.  Should the benefit sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case which contains notice of all relevant action taken on the claim for benefits since April 2013.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



	                  _________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

